DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
The amendments received on Mar. 29, 2021, have been entered.  Claim 14 has been canceled and claims 18 and 19 have been newly added.  Claims 1, 3-13, and 16-19 are pending, claims 7-13 are withdrawn for being directed to non-elected inventions.  Claims 1, 3-6, and 16-19 are examined in this Office Action.
Applicant is reminded that unity of invention will be re-evaluated at each step of prosecution and when a claim is found to be allowable, then all claims that include the special technical feature of the allowable claim will be rejoined because unity of invention will have been restored.

Note Regarding Formatting Claim Amendments
	Claim 14 has been canceled, but it was presented with the claim language lined through.  MPEP 714 II C. (C) states “A claim being canceled must be indicated as “canceled” the text of the claim must not be presented.”  This is in compliance with 37 CFR 1.121. In the future, Applicant is advised to remove all of the text of canceled claims.

Objections and Rejections That Are Withdrawn
All objections and rejections of claim 14 are moot in light of the Applicant’s cancelation of claim 14.


Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
It appears that the only difference between claim 16 and claim 1 is the preamble of the claim which is directed to producing a protein of interest comprising N-glycans having a “modified N-glycosylation profile” (for claim 16) rather than having a “reduced fucose content” (claim 1).  The method steps are identical, and claim 16 has been amended to require that “the modified glycosylation profile of the protein of interest comprises a reduction in fucose content”, therefore, the claims are identical in scope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weterings et al (US Pre-Grant Publication US 2015/0080553, published on Mar. 19, 2015) in view of Mabashi-Asazuma et al (US Pre-Grant Publication US 2015/0093782, published on April 2, 2015).  The Lavoie declaration and the Applicant’s arguments were fully considered but were not found to be persuasive.
	The claims are directed to a method for producing a protein of interest having a reduced fucose content (claim 1) or a modified N-glycosylation profile (claim 16) in a plant having reduced (1,3)-fucosyltransferase (FucT) activity or a cell or a portion of said plant; the method comprising introducing within the plant, plant cell, or plant portion the protein of interest and GDP-4-dehydro-6-deoxy-D-mannose reductase (RMD) to produce a second plant co-expressing RMD and the protein of interest; wherein the protein of interest has N-glycans with a reduced fucose content (claims 1, 14, and 17), including wherein the plant cell exhibits reduced (1,2)-xylosyltransferase (XylT) activity (claim 3), including wherein the protein of interest comprises reduced levels of Gn2M3FGn2 or Gn2M3XFGn2 (claims 4 and 17), including wherein at least one of the (1,3)-fucosyltransferase (FucT) genes in the plant is knocked out (claims 5 and 14), including wherein the FucT activity is reduced using RNAi, chemical inhibition, or both (claim 6); including wherein the plant, plant cell, or portion of the plant is of Nicotiana spp (claims 18 and 19).
Nicotiana Benthamiana plants deficient in FucT acitivity (see entire document and title).  They teach that such plants can be used as bioreactors to produce proteins of interest such as therapeutic proteins which have a lower level of (1,2)-xylose residues and core (1,3)-fucose residues on their glycans to lower the immunogenicity of such proteins (see paragraph 0001 on page 1).  They claim a method of producing a glycoprotein with reduced core (1,3)-fucose residues in a plant by using a plant cell having at least three knocked out FucT genes, and expressing in said plant a chimeric gene comprising a plant-expressible promoter operably linked to a DNA regions encoding the glycoprotein and a DNA region involved in transcription termination and polyadenylation (see claims 1, 13, and 14).  They claim such a method wherein the plants further comprise a knock-out mutation in an endogenous XylT gene (see claim 3).
	Weterings et al refer to Gn2M3FGn2 as GnGnF, and they refer to Gn2M3XFGn2 as GnGnXF (see Figure 10).  They demonstrate a lack of Xylose and Fucose residues on a recombinant IgG expressed in their knockout plants (see Figure 9 and paragraphs 0027-0029 on page 3).  They demonstrated Different amounts of reduction in focusylation in different FucT knockout plants (see Figure 6 and paragraph 0024 on page 2).  They claim arriving at such knock-out plants via transcriptional or post-transcriptional silencing (claim 9), including by using an RNAi construct (claim 11).
	Weterings et al do not teach expression of RMD in their plant cells.
	Mabashi-Asazuma et al teach expression of RMD in insect cells to reduce fucosylation of glycoproteins (see entire document).  The specifically claim an expression vector for co-expression RMD and a heterologous protein of interest (see claims 1 and 3).

Lovoie Declaration	
The Applicant provides a declaration under 37 CFR 1.132 by Pierre-Olivier Lovoie, one of the inventors.  The declaration provides a diagram of the fucosylation pathway, and shows that RMD acts to reduce the amount of GDP-L-fucose which is the source of fucose for fucosylation, and the diagram also shows there is a separate “salvage pathway” that also provides GDP-L-fucose and is not impacted by the RMD enzyme (see parts #4 - 6 of the declaration).  The declaration also points out that Weterings teaches a seven-fold knock out plant combined with a FucT RNAi gene which resulted in undetectable fucose levels on N-glycans; and the declaration asserts that the person of ordinary skill in the art would have no reason or motivation to attempt to further reduce fucose content of the FucT knockout plant of Weterings (see part #7).  This is not persuasive, however, because Weterings also taught plants with only partial FucT 
The declaration states that Mabazhi-Asazuma found that the fucosylation-negative phenotype induced by constitute RMD expression in insect cell lines was unstable, so they used a novel vector that would be inducible immediately after infection with a gene of interest (see part #8).  The declaration states that insect cells do not have a “salvage pathway” as plant cells do, and therefore one would not be motivated to co-express RMD in plants because RMD does not have an effect on the salvage pathway (see part #9).  This is not persuasive, however, because inhibition of one of the sources of GDP-L-fucose would reduce the amount of GDP-L-fucose present, and therefore even if the amount is reduced rather than being eliminated it would have an additive effect toward the over-all reduction of fucosylation.
The declaration asserts that given the difficulties encountered by Mabashi-Asazume, one would not have had a reasonable expectation of success in producing a protein of interest comprising N-glycans with reduced fucose by co-expression of the protein of interest with RMD in a plant with reduced FucT activity (see part #10).  This is not persuasive, however, because as the declaration has stated, the insect pathway and the plant pathway are different, with plants having the salvage pathway, therefore, one would not have expected the same problems that Mabashi-Asazume encountered in the insect system.  
Applicant’s Arguments
The Applicant argues that Weterings does not teach or suggest the co-expression of a protein of interest with RMD in a plant with reduced FucT activity (see first paragraph on page 12 of the response received on Mar. 29, 2021).  This is not 
The Applicant argues that Weterings does not teach or suggest the subject matter of claim 16 (see first paragraph on page 12 of the response).  This is not persuasive, because it appears that the only difference between claim 16 and claim 1 is the preamble of the claim which is directed to producing a protein of interest comprising N-glycans having a “modified N-glycosylation profile” (for claim 16) rather than having a “reduced fucose content” (claim 1).  The method steps are identical, and claim 16 has been amended to require that “the modified glycosylation profile of the protein of interest comprises a reduction in fucose content”, therefore, the claims are identical in scope.
	The Applicant argues that one of ordinary skill in the art would have no reason to modify the FucT knock out plants produced in Weterings such as to reduce fucose content further because the FucT knock out plants in Weterings are reported to have N-Glycans levels that were already undetectable and therefore the plants presumable do not produce any fucose (see second paragraph on page 12 of the response).  This is not persuasive, however, because Weterings et al teach an assortment of different plants with differing levels in a reduction in fucosylation.  Adding expression of RMD to one of their plants having a partial reduction in fucosylation would have been an obvious approach to further reducing the amount of fucosylation.  Even if the seven-fold knock out may have been considered a preferred embodiment, the prior art directed to a less-preferred embodiment is still applicable as prior art (See MPEP 2123 II “Nonpreferred Nicotiana benthamiana plants which have 7 endogenous FucT genes; however, the instant claims encompass any type of plant, and the number of endogenous FucT genes may not be known for all types of plants.
	The Applicant argues that Mabashi-Asazuma taught that the RMD fucosylation negative phenotype was not stable in their insect lines (see last paragraph on page 12) and that this result revealed that the approach to block core fucosylation in CHO cells could not be used in insect cell systems (see first paragraph on page 13).  They submit that Mabashi-Asazuma does not provide any mention of using RMD in plant systems, and they teach that approaches using RMD in CHO cells were not transferrable to insect cells, and this confirms that the person of ordinary skill in the art would not have any reasonable expectation of successfully using a method that was used in a different host cell and applying it successfully to plants (see second paragraph on page 13).  
	This is not persuasive, however, because Mabashi-Asazuma et al taught that expression of RMD in the insect cell system was successful once they used an inducible system.  Therefore, they did not teach complete failure, they merely taught the need to tweak the system which is well within the scope of the ordinary molecular biologist.  Inducible systems are well-known in plant expression systems, should such an inducible system be required or desired.  Furthermore, because it was known in the prior art that plants have a salvage pathway, then one would not have expected any of the deleterious effects that might be expected from a complete loss of GDP-L-fucose.

The Applicant argues that given the differences between the biosynthesis of GDP-L-fucose in insect and plant cells and the difficulties encountered by Mabashi-Asazuma, the person of ordinary skill in the art would not have a reasonable expectation of successfully producing a protein of interest comprising N-glycans having a reduced fucose content by co-expression of the protein of interest with RMD in a plant with reduced FucT activity (see page 14). This is not persuasive, however, because one of ordinary skill in the art would have expected co-expression of RMD and a glycoprotein of interest (as taught by Mabashi-Asazuma et al) in a plant with reduced FucT activity (as taught by Weterings et al) would have arrived at a protein with a further reduction in the amount of fucosylation due to the additive effects of the FucT inhibition and the RMD-mediated reduction in the availability of GDP-L-fucose as substrate for the FucT.

Summary
	
No Claim is Allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662


/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662